DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  1-2, 4-9, 13-20, 29, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson (US 2004/0202579) as applied to claims above, and further in view of Wang et al. (US 2019/0161715).

Regarding claims 1, 13-15, and 31 Larson discloses a device for cultivating cells comprising a carrier plate unit which has a central axis of rotation and has at least one access opening arranged proximally to the axis of rotation at least one cultivation chamber arranged distally to the axis of rotation and at least one channel connecting the at least one access opening to the at least one cultivation chamber. (See Larsson Abstract Figs. 4-5 and 8 wherein a device for cultivating cells comprises a carrier plate unit with a central axis of rotation, i.e. center of the disk.  An access opening 8/9/23/24 to add fluids is arranged proximally to a cultivation chamber 2/9/30 with a channel 10/25 connecting the two.)
Larsson et al. discloses all the claim limitations as s set forth above as well as the device wherein the carrier plate unit comprises at least one first carrier plate and a second carrier plate arranged above or below it. (See Larsson Fig. 2 wherein the carrier plate unit comprises first and second carrier plates 5 and 6 above/below one another.)
Larsson et al. discloses all the claim limitations as s set forth above as well as the device wherein the first carrier plate has the at least one access opening the at least one cultivation chamber and the at least one channel connecting the at least one access opening and the at least one cultivation chamber. (See Larsson Figs. 2 and 6 and [0047] wherein the first carrier plate unit, i.e. bottom plate, comprises an access opening (innermost 9) , cultivation chamber (outermost 9) and channel 10.)


Larsson discloses all the claim limitations as set forth above but does not specifically disclose a media opening, media reservoir and media channel formed in a second carrier plate. 

Wang et al. discloses a microfluidic cell culture device comprising a first carrier plate having an inlet opening, a culture chamber and a channel connecting the two. Also discloses a the second carrier plate has at least one media opening at least one media chamber and at least one media channel connecting the at least one media opening to the at least one media chamber and wherein the at least one media channel connects at least two media openings to at least one media chambers. (See Wang Figs. 1-2 and 12 wherein a first carrier plate comprises access openings, i.e. inlets, and channels 104 connecting inlet openings to cell cultivation chambers 122. A second carrier plate comprises media access openings 1209 with media reservoirs 1211 connected via channels 1208.) 

Wang also discloses wherein at least one separating device membrane, is arranged between the first carrier plate and the second carrier plate. Also wherein the at least one cultivation chamber of the first carrier plate and the at least one media chamber of the second carrier plate are formed overlapping and have a fluidic connection via the membrane. (See Wang Figs. 1-2 and 12 wherein a membrane 103 separates the first carrier unit 101 from the second carrier unit 102 such that the two units overlap and provide fluid flow therebetween.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a media supply and separation layers as described by Wang et al. in the device of Larsson because such layers allow the addition of materials to cells cultured in a microfluidic system so that they may be effectively and dynamically grown and tested as would be desirable in the device of Larsson.


Regarding claims 2 and 29 Larsson et al. discloses all the claim limitations as s set forth above as well as the device wherein the carrier plate unit has a central region having at least one connecting device at least one through opening or at least one anchoring device for a rotational device. (See Larsson Fig. 6 and [0051] wherein the carrier plate unit has a central hole 12 for anchoring to a rotational device.)

Regarding claim 4 Larsson et al. discloses all the claim limitations as s set forth above as well as the device wherein the at least one channel is a branched or unbranched channel. (See Larrsson Fig. 8 wherein the channel has branches, i.e. is branched.)

Regarding claim 5 Larsson et al. discloses all the claim limitations as s set forth above as well as the device wherein the at least one channel connects the at least one access opening to at least two cultivation chambers. (See Larsson Fig. 8 wherein the channel connects the access opening to at least two cultivation chambers 30 and 31.)

Regarding claim 6 Larsson et al. discloses all the claim limitations as s set forth above as well as the device wherein the channel has at least two cultivation chambers directly adjoining the channel at least over a part of its length. (See Larsson Fig. 8 wherein the channel has at least two cultivation chambers 30 and 31 directly adjoining the channel over a part of its length.)

Regarding claim 9 Larsson et al. discloses all the claim limitations as s set forth above as well as the device wherein the at least one access opening is designed as a loading chamber which has at least two access openings. (See Larsson Fig. 8 wherein the access opening 24 is a loading chamber with at least two access openings 26.)

Regarding claim 16 Larsson et al. discloses all the claim limitations as s set forth above as well as the device wherein the carrier plate unit additionally comprises a reservoir for liquids, in particular for cell culture medium or active ingredients to be studied. (See Larsson Fig. 8 wherein there is a reservoir for liquids 25 is provided.)

Regarding claim 17 Larsson et al. discloses all the claim limitations as s set forth above as well as the device wherein the carrier plate unit has the form of a disk. (See Larsson Abstract and Figs 6-8 wherein the carrier plate unit is a disk.)

Regarding claim 19 Larsson et al. discloses all the claim limitations as s set forth above as well as the device wherein the carrier plate unit is constructed from glass or a polymer material. (See Larsson [0065]-[0067] wherein the carrier plate is formed from a polymer.)

Regarding claim 20 Larsson et al. discloses all the claim limitations as s set forth above as well as the device wherein the carrier plate unit (110) is constructed from polydimethyl siloxane (PDMS) or cycloolefin copolymers (COC). (See Larsson [0065] wherein the carrier plate is formed from COC.)

Regarding claims 7-8 Larsson et al. discloses all the claim limitations as s set forth above as well as the device wherein the channel is curved at least over a part of its length and wherein the channel has a static or angle-dependent curvature. (See Larsson Fig. 8 wherein channel 25 is curved along its length and said curvature must be static or angle-dependent.)
Further assuming arguendo with respect to such a curvature it is noted that It is noted that such a modification would have required a mere change in shape which would have been obvious to one of ordinary skill in the art at the time of filing because he change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Regarding claim 18 Larrson discloses all the claim limitations as set forth above as well as the device may comprise numerous wells but does not specifically disclose it being designed as a micro-titration plate.
It is noted that such a modification would have required a mere change in shape/duplication of parts which would have been obvious to one of ordinary skill in the art at the time of filing because he change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Also mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Claims 3 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson (US 2004/0202579) in view of Wang et al. (US 2019/0161715) as applied to claims above, and further in view of Kim et al. (US 2010/0233801).

Regarding claim 3 Larsson discloses all the claim limitations as set forth above but does not specifically disclose wherein the device has at least one, preferably peripherally arranged, locking device for a rotational device.

Kim et al. discloses a rotating microfluidic device which has at least one peripherally arranged locking device for a rotational device, i.e. cap and/or clamp. (See Kim Abstract Fig. 1-2 and [0005] and [0011])

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a locking device as described by Kim et al. in the device of Larsson et al. because such a locking device allows secure and stable rotation of a microfluidic device to effect fluid movement as would be desirable in the device of Larsson.
Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive.


Applicant argues that “Larsson et al. discloses all the claim limitations as s set forth above as well as the device wherein the carrier plate unit comprises at least one first carrier plate and a second carrier plate arranged above or below it. (See Larsson Fig. 2 wherein the carrier plate unit comprises first and second carrier plates 5 and 6 above/below one another.)
Larsson et al. discloses all the claim limitations as s set forth above as well as the device wherein the first carrier plate has the at least one access opening the at least one cultivation chamber and the at least one channel connecting the at least one access opening and the at least one cultivation chamber. (See Larsson Figs. 2 and 6 wherein the first carrier plate unit comprises an access opening, cultivation chamber and channel.)”

It is noted that Larsson does in fact disclose a first carrier plate, i.e. bottom plate, with an access opening, i.e. innermost chamber 9, which is an open area which provides fluid access to the rest of the areas on the bottom disc.  The bottom disc also comprises a cultivation chamber, i.e. outermost chamber 9, and a channel 10 connecting the two areas 9.  It is noted while applicant appears to interpret only areas 8 in the top plate as reading on the access openings the claim language is broad enough such that other areas of the device may be considered access openings and such access openings are found in the first carrier plate along with a channel and cultivation chamber.  It is suggested that applicant further limit the specific structure of the access openings and/or other device elements such that they are not so broadly claimed and differentiate from the structure taught by the prior art.


Applicant argues that “The Office cites Wang's second layer 1102 (shown in FIG. 12) as the claimed second carrier plate with "at least one media opening, at least one media chamber, and at least one media channel." Applicant respectfully disagrees. Initially, Applicant notes that Wang relates to an entirely different structure (e.g., a square-shaped, layered microfluidic living cell) that does not have a central axis of rotation. Indeed, a PHOSITA would be dissuaded from consulting Wang to cure Larsson's deficiencies because Wang's living cell structure does not rotate. “

In response to applicant's argument that Wang is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Wang is in the same field of endeavor, i.e. cell culture devices and is thus is analogous art.  Additionally while the device of Wang is not specifically described as a rotational device Wang was not utilized to teach the rotation and was instead relied upon for the teaching describing how to effectively deliver materials to cells within the device.  Furthermore while Wang does not specifically describe utilizing rotation there is no teaching away from rotation or description saying the device of Wang cannot be rotated.  As such the examiner believes a person of ordinary skill in the art would be motivated to utilize the teachings of Wang for the reasons stated in the rejections above.


Applicant also argues that “Nevertheless, even if Wang was considered, a PHOSITA would discover that Wang's disclosure of a second layer is inconsistent with Larsson's express teachings. Namely, this is because Larsson's device is already adapted to convey media (e.g., nutrients, gas) to its cells, thereby obviating a need for Wang's second layer 1102. Specifically, Larsson discloses: 
When the device is adapted for cell culture it is preferable to have a source of gases available which aid cell growth. In this case, there will be one or more gas inlets in the device, which are conveniently situated in close proximity to the cells to be cultivated. Gas pathways are provided connecting the gas inlets to the cells or the fluid pathways connected to the cells, enabling, culture medium/nutrients and gas, e.g., air, to be supplied down the fluid pathways. See Larsson, ¶ [0018] (emphasis added) 
That is, Larsson's microfluidic device utilizes gas pathways for supplying media to its cells. Accordingly, a PHOSITA starting with Larsson would not be motivated to incorporate the features of Wang because Larsson's microfluidic device is already configured to do what Wang's device does, that is, to supply media to its cells via gas pathways. In other words, the above-cited disclosure of Larsson would dissuade a PHOSITA from even needing to turn to Wang. 
Nevertheless, even if Larsson were combined with Wang, Larsson would be modified to include gas pathways (for the supply of media) and a second layer (for the supply of media). There is no suggestion or motivation to use Wang's second layer, while completely ignoring Larsson's express disclosure of gas pathways for achieving media supply already present. In this manner, a PHOSITA consulting Larsson and/or Wang would discover no hint or suggestion for arriving at the features of claim 1.”

It is noted that both Larsson and Wang are both multi-layered microfluidic devices for culturing cells.  The examiner notes that while Larrson does in fact express the need to provide gas pathways but importantly provides no examples, depictions, or other description teaching how such gas and nutrient pathways are to be provided.  As such one of ordinary skill in the art must look outside Larrson to show how to provide such pathways.  Wang discloses a specific method and structure for providing such pathways which allows one to controllably deliver desired materials to cells within the device. Thus contrary to applicant’s arguments one looking at Larrson would find motivation to look towards Wang in order to find an effective solution to providing gas and nutrient pathways in a multi-layered microfluidic device. Thus the examiner believes the combination of references as described in the rejections above is proper and the examiner has established a prima facie case of obviousness.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/               Primary Examiner, Art Unit 1799